United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1269
                                    ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Nelson De Jesus Jaramillo-Martinez,   *
                                      *      [UNPUBLISHED]
            Appellant.                *
                                 ___________

                            Submitted: June 3, 1998
                                Filed: June 5, 1998
                                    ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

       Nelson De Jesus Jaramillo-Martinez (Martinez) pleaded guilty to possessing with
the intent to distribute cocaine hydrochloride, in violation of 21 U.S.C. § 841(a)(1)
(1994). Because he possessed 11.18 kilograms of cocaine when apprehended, he was
subject to a statutory mandatory minimum sentence of 120 months imprisonment. See
21 U.S.C. § 841(b)(1)(A) (where offense involves 5 or more kilograms of cocaine,
person is subject to sentence of at least 10 years imprisonment). Martinez maintained
that he qualified for the “safety valve,” see U.S. Sentencing Guidelines Manual § 5C1.2
(1997), and thus should be sentenced within the 87-to-108-month guidelines
imprisonment range which would otherwise have applied. After hearing testimony at
sentencing, however, the District Court1 concluded that Martinez had not truthfully
provided all the information he had about the offense, denied him safety-valve relief,
and sentenced him to 120 months imprisonment and five years supervised release.
Martinez appeals, and we affirm.

       We agree with the government that the District Court did not clearly err in
finding that Martinez had not truthfully provided all the information he had about the
instant offense, and that thus Martinez did not qualify for the safety valve. See 18
U.S.C. § 3553(f)(5) (1994) (court shall impose sentence pursuant to guidelines without
regard to any statutory minimum sentence if court finds at sentencing, among other
things, that “the defendant has truthfully provided to the Government all information
and evidence the defendant has concerning the offense”); U.S. Sentencing Guidelines
Manual § 5C1.2(5) (1997) (same); United States v. Romo, 81 F.3d 84, 86 (8th Cir.
1996) (standard of review). Martinez failed to show that he had satisfied this
requirement: the District Court credited a police officer&s testimony that Martinez
would know the identities of at least some of the people involved given the quantity and
dollar value of the drugs, yet Martinez terminated his debriefing interview upon being
questioned about the identity of the person who arranged his cocaine run and without
disclosing the first and last name of any other person associated with the offense, other
than his co-defendant&s. At sentencing, Martinez was reluctant to respond whether his
co-defendant--who had not cooperated with the government--knew the identities of
anyone else involved in the offense, and he declined the opportunity to continue
sentencing to allow him to participate in further debriefing. See Romo, 81 F.3d at 85-
86 (affirming a finding that drug defendant failed to satisfy safety valve&s fifth element
because he did not disclose all information he possessed about the crime and his chain



      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas.

                                           -2-
of distribution, including identities and participation of others; defendant had burden
to show, through affirmative conduct, he gave government truthful information).

      Accordingly, we affirm the judgment of the District Court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-